Citation Nr: 1450310	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  The propriety of a reduction from 40 percent to 30 percent for duodenal ulcer with esophageal reflux, effective June 1, 2012.

2.  Entitlement to an evaluation in excess of 40 percent for duodenal ulcer with esophageal reflux from June 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to November 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.


FINDINGS OF FACT

1.  Following a February 2012 VA examination, the RO proposed to reduce the rating for service-connected duodenal ulcer with esophageal reflux, from 40 percent to 20 percent.

2.  By a rating decision dated in March 2012, the RO implemented the reduction, effective June 1, 2012.

3.  At the time of the reduction, the Veteran's service-connected duodenal ulcer with esophageal reflux had been rated at 40 percent since February 16, 1995; a period of more than five years.

4.  The evidence of record does not persuasively demonstrate sustained and material improvement in the Veteran's service-connected duodenal ulcer with esophageal reflux that would be maintained under the ordinary conditions of life. 

5.  In a January 2013 rating decision, the RO increased the Veteran's evaluation to 30 percent effective June 1, 2012.  

6.  From June 1, 2012, the Veteran's duodenal ulcer with esophageal reflux manifested with recurrent epigastric distress, abdominal pain, dysphagia, belching; recurrent nausea and vomiting; and occasional melena


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for duodenal ulcer with esophageal reflux, from 40 percent to 30 percent, effective June 1, 2012, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic Code 7305 (2013).

2.  The criteria for a rating in excess of 40 percent for duodenal ulcer with esophageal reflux from June 1, 2012, have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the RO's decision to reduce his disability evaluation for service-connected duodenal ulcer with esophageal reflux, from 40 percent to 20 percent effective from June 1, 2012.  As set forth in the analysis below, the Board has restored the Veteran's disability evaluation of 40 percent effective as of June 1, 2012.  As this represents a complete grant of the benefit sought on appeal, no further discussion of VA's duty to notify and assist is necessary with respect to the rating reduction.

During the course of the appeal from the reduction, the RO increased the disability evaluation for the duodenal ulcer with esophageal reflux, from 20 percent to 30 percent effective June 1, 2012.  The notice requirements regarding an increased rating for the service-connected duodenal ulcer with gastroesophageal reflux have been provided to the Veteran.

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Such notice is to be provided prior to any adverse rating decision.

A statement of the case sent to the Veteran in June 2012 identified the information necessary to substantiate a claim for a higher rating and the relative duties of VA and the claimant to obtain relevant evidence.  The Veteran was also informed of how VA establishes disability ratings.  He was informed of the need to show the impact of disabilities on daily life and occupational functioning as well.  Significantly, the RO informed the Veteran of the specific criteria to substantiate a claim for a higher rating for a duodenal ulcer.

Pre-adjudication notice was not provided to the Veteran in this case as the increased rating issue was created sua sponte by the RO in connection with the reduction issue rather than following a specific claim by the Veteran.  Nevertheless, the claim was subsequently readjudicated in supplemental statements of the case in January 2013 and October 2013.  This readjudication cured any prejudice to the Veteran in VA not providing him with this information prior to the rating decision on appeal.  

Furthermore, the Veteran's service treatment records, and VA and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in February 2012, October 2012, and in February 2013.  The record does not reflect that these examinations are inadequate for rating purposes.  The VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Rating Reduction

Procedural History

The Veteran was awarded service connection for esophageal reflux in a January 1995 rating decision.  At that time, a 10 percent rating was assigned effective from November 11, 1994.  A July 1995 rating decision awarded a 40 percent rating, and re-characterized the disability as duodenal ulcer with esophageal reflux under Diagnostic Code 7305 (for duodenal ulcer).  

In March 2004, the RO proposed to reduce the 40 percent rating to 10 percent.  However, after receiving additional evidence, the RO continued the 40 percent rating.  

In March 2012, after the Veteran underwent a VA examination in February 2012, the RO proposed to reduce the 40 percent rating to 20 percent.  The Veteran was notified of the RO's intent to reduce his rating by a letter dated in March 2012.  In that letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) and § 3.105(i).

In response, the Veteran submitted private medical records dated from September 1998 to May 2004.  He did not request a hearing.  A March 2012 Report of Contact, VA Form 21-0820, shows he stated he had no additional evidence to submit and that he waived the remainder of his 60 days.

In March 2012, the RO issued a rating decision by which it reduced the rating for the Veteran's disability from 40 percent to 20 percent, effective June 1, 2012.  

Following the March 2012 rating decision, the Veteran submitted lay statements from his mother and ex-wife discussing his struggle with his service-connected ulcer, private medical records dated in September 1998 and February 1999, VA treatment records dated in April 2012 and May 2012, and a May 2004 statement from his private nutritionist.  He also submitted a personal statement in which he detailed his symptoms and the effect his disability had on his daily and occupational activities.  

Following a statement of the case that was issued in May 2012, the RO obtained VA treatment records from June 2012 to August 2012.  An informal hearing conference was conducted in September 2012 and a VA examination was conducted in October 2012.

By way of a January 2013 rating decision, the RO increased the Veteran's evaluation to 30 percent effective as of June 1, 2012.  This rating was based on Diagnostic Code 7346 (for hiatal hernia).

The Veteran underwent a VA examination in September 2013, and the RO continued the 30 percent rating in an October 2013 supplemental statement of the case.

Analysis

A rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings that have been in effect for five years or more, as in this case, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. § 3.344(a), (b).

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b). 

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  The rating decision and statement of the case pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a), (b). 

Evidence other than examinations also must be considered.  This includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Both medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).

The Veteran's 40 percent rating was in effect for over 17 years at the time the reduction action was taken.  It was not a preserved rating as it had not been in effect for 20 years.  See 38 C.F.R. § 3.951(b) (2013).  However, because the disability was rated at the same level for five years or more, the provisions pertaining to reductions of stabilized evaluations are applicable.  See 38 C.F.R. § 3.344(a); Brown, 5 Vet. App. at 418.  The record does not reflect that the RO properly considered 38 C.F.R. § 3.344 when the Veteran's 40 percent rating was reduced.  The failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  

The Board notes that the March 2012 rating decision did not contain a discussion of whether the February 2012 examination was as full and complete as any prior examination that was the basis for the grant or continuance of the 40 percent rating.  However, the Board also notes that the initial 40 percent rating assigned in February 1995 was not based upon an examination, but upon the Veteran's hospitalization due to complications from his ulcer; and specifically an acute upper gastrointestinal bleed.  

The March 2012 rating reduction was based on the results of VA examinations in November 2003 and February 2012, and private medical records dated in September 1998, February 1999 and May 2004.  The RO determined that the private medical records showed improvement in the Veteran's condition, and that the VA examination reports of November 2003 and February 2012 supported no more than a 20 percent rating based on moderate symptoms, periodic vomiting, and recurrent episodes of severe symptoms two or three times a year averaging 10 days in duration.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.

The Board further notes that although the RO determined material improvement was shown, the March 2012 rating reduction decision did not contain any discussion of whether the improvement found would be maintained under the ordinary conditions of life.  And, after reviewing the evidence of record, the Board finds that the evidence does not clearly warrant the conclusion that sustained material improvement has been demonstrated.  

A February 2012 VA examination report indicated that the Veteran was mostly normal and without symptoms.  At that examination, the Veteran reported flare-ups of gastric symptoms occurred four to five times a year that last two to three weeks, as well as several shorter and milder flare-ups that lasted less than a week.  The symptoms during flare-ups included bloating, difficulty eating, abdominal pain, occasional dark stool, and still belching.  Treatment consisted of Prilosec and a liquid diet.  He estimated six to eight days were lost from work every year due to the flare-ups.  On physical examination, the examiner noted the Veteran's current symptoms included persistent recurrent epigastric distress and dysphagia.  No specific diagnostic studies were performed.  The examiner did not indicate any weight loss was noted.

The Veteran has asserted that the February 2012 was inadequate because the examiner did not properly record his statements regarding the nature, frequency and severity of his symptoms.  He submitted numerous lay statements detailing the ongoing difficulty he has with his service-connected duodenal ulcer with esophageal reflux disability.  For instance, in an April 2012 letter, he reported that when his ulcer flares-up, he loses time from work, passes dark stool, and has weight loss, anemia, and weakness.  He also reported nausea and vomiting contribute to his weight loss and he is treated by a nutritionist as well.  He estimated that his periods of incapacitation last weeks at times during which his symptoms are painful and substantial.  

VA treatment records between April and August 2012 show continued ulcer symptoms.  When seen in April 2012, the Veteran reported having bouts of fatigue, nausea, heartburn, dysphagia, belching, diarrhea, headaches, bloating, abdominal pain, diarrhea, dark stools, and difficulty eating due to vomiting.  He reported these 'bouts' occurred approximately five times a year and last about two weeks to a month, during which he has to take time off from work.  He weighed 199.4 pounds (lbs.).  This history is consistent with the Veteran's report at a June 2012 evaluation during which he reported being incapacitated four to six times a year.  A gastrointestinal endoscopy performed in June 2012 showed one duodenal ulcer with clean base and acute duodenitis.  His weight was recorded at 193.5 lbs. in June 2012.

When evaluated in August 2012, the Veteran reported that he will sometimes go months without any problems, but then will have progressive epigastric pain and nausea.  He also reported that his melena occurs occasionally, usually during a flare.  He had never been on a proton pump inhibitor longer than 2 weeks.  His weight was recorded as 198.2 lbs.  The examining clinician noted that the Veteran's weight was stable, although it fluctuates, and he had no anemia or bleeding.

An October 2012 VA examination report appears to be consistent with the February 2012 VA examination report overall, as far as the frequency and severity of the Veteran's symptoms.  The latter report reflects the Veteran's complaint that he experiences recurring episodes of severe symptoms more than four times a year that included continuous abdominal pain unrelieved by standard ulcer therapy and recurrent nausea, vomiting, and melena.  He also reported having incapacitating episodes at least four times per year which could last a couple of weeks.  He stated that he must take an iron supplement and monitor his diet.  The examiner indicated that the Veteran had anemia per complete blood count testing in August 2012 and that the Veteran's ulcer condition impacts his ability to work.  The Veteran's baseline weight was noted to be 200 lbs.; his current weight was 200 lbs.

VA treatment records dated from September through December 2012 show the Veteran's weight was observed to be normal.

In an addendum received in January 2013, the examiner noted that the record was reviewed again and the Veteran did not have anemia.

A September 2013 VA examination report shows the Veteran requires continuous medication for control of his ulcer with esophageal reflux.  He reported that his symptoms include periodic abdominal pain that is only partially relieved by standard ulcer therapy, recurrent nausea, periodic vomiting, melena, and weight loss.  The Veteran also reported recurring flare-ups with severe symptoms occur about four to six times a year and he has recurring episodes of non-severe symptoms that occur more than four times a year.  He reported experiencing four or more incapacitating episodes per year lasting 10 days or more.  The examiner noted weight loss was present as the Veteran's baseline weight is 200 pounds (lbs) and he currently weighed 191.6 lbs.  The examiner opined that the Veteran's condition impacts his ability to work as the Veteran reportedly had lost about 12 shifts of work in the last year due to his condition.

During his hearing in May 2014, the Veteran testified that he has continued to suffer from weight loss, stale belches, a full feeling, and anemia.  He also reported incapacitating episodes where he must stay home from work and pass dark stool, as well as smaller episodes that occur between six to eight times a year.  

The Veteran's credible and competent lay testimony, as well as the VA treatment records and examination reports, do not clearly warrant the conclusion that sustained material improvement in the duodenal ulcer with esophageal reflux has been demonstrated.  Indeed, as discussed above, the VA treatment records and more recent VA examinations indicate that the Veteran continues to experience an impairment of his health due to symptoms of his ulcer with esophageal reflux.  In addition, none of the VA examiners commented on whether any improvement would be maintained under the ordinary conditions of life.  

The March 2012 rating decision failed to consider and discuss whether any material improvement would be maintained under the ordinary conditions of life.  The lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language therein, in either the proposed reduction, or the actual implementation of reduction in the March 2012 rating decision (as well as the June 2012 statement of the case, and subsequent supplemental statements of the case), indicates that the due process provisions of section 3.344 were not properly considered.  

As the RO did not apply the provisions of 38 C.F.R. § 3.344 in the reduction of the Veteran's disability evaluation for his duodenal ulcer with esophageal reflux, the March 2012 rating decision is void ab initio as not in accordance with the law.  The Board has no option but to restore the 40 percent schedular rating effective from June 1, 2012.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344; Sorakubo, 16 Vet. App. at 124.

Increased Rating

Having determined that the rating reduction to 20 percent under Diagnostic Code 7305, effective from June 1, 2012, was improper and void ab initio-the Board next turns to the issue of whether the Veteran is entitled to a rating higher than 40 percent for his duodenal ulcer with esophageal reflux from June 1, 2012.  

A summary of the medical and lay evidence considered in the adjudication of the entitlement to a rating higher than 40 percent from June 1, 2012, is not provided in this section.  The Board has already summarized the relevant evidence in the preceding section that restored the Veteran's 40 percent rating, effective as of June 1, 2012, and to do so again would merely be redundant.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The criteria for rating diseases of the digestive system are set forth in 38 C.F.R. § 4.110-4.114, Diagnostic Codes 7200-7354.  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. Id. 

The Veteran's duodenal ulcer is rated as 40 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305 (for rating duodenal ulcer).  Under this diagnostic code, a moderately degree of impairment, manifested by symptoms less than "severe," but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, warrants a 40 percent rating.  A severe degree of impairment, manifested by pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, warrants a maximum 60 percent rating.  

After careful review of the VA examination reports, VA treatment records, and lay testimony provided by the Veteran, the Board finds that a 60 percent rating is not warranted for his duodenal ulcer.  

Since June 1, 2012, the Veteran's ulcer is shown to have primarily manifested with symptoms of recurrent epigastric distress, abdominal pain, weight loss, dysphagia, belching; recurrent nausea and vomiting; and occasional melena.  The cumulative clinical and lay evidence shows that the Veteran typically experiences non-severe symptoms about four times a year.  These non-severe episodes of epigastric distress reportedly last from less than a day to less than a week as shown in the October 2012 and September 2013 VA examination reports.  However, at least four to six times a year, the Veteran does experience severe flare-ups that can last up to three weeks and he describes these episodes as incapacitating.  The Board finds that the frequency and severity of these symptoms are most closely reflective of the level of impairment contemplated in the assignment of a 40 percent disability rating rather than a 60 percent rating.  See 38 C.F.R. § 4.7.

The record does not reflect anemia that is productive of definite impairment of health.  Despite the Veteran's report of occasional episodes of melena, the VA treatment records since June 2012 do not reflect any findings of associated anemia.  Anemia was also not indicated in the VA examination reports of February 2012 and September 2013.  Although the VA examiner in October 2012 noted the presence of anemia in that report, she subsequently amended her findings to reflect that the Veteran did not have anemia.  There are no reports or findings of hematemesis and no other competent medical evidence showing current anemia productive of definite impairment of health.  

The record also does not reflect weight loss productive of definite impairment of health.  In the Veteran's April 2012 statement, he reported weight loss of up to 20 lbs. when his ulcer is severe.  However, none of the VA examiners have noted any significant weight loss during the appeal period.  The September 2013 VA examiner indicated that the Veteran had no more than a 10 lb. weight loss when compared with his baseline weight.  Additionally, the outpatient treatment records do not reflect that the Veteran has experienced severe weight loss or weight loss near 20 lbs.  The record does however reveal slight fluctuations in the Veteran's weight (e.g. gains and losses) over the course of this appeal period.  As set forth in the February 2013 VA examination report, his baseline weight is 200 lbs.; the lowest weight noted in the records is 191.6 lbs.

At no time during the course of the appeal, has the Veteran's overall disability picture been reflective of an ulcer disability with symptoms that are productive of severe impairment of health.  The Board observes that none of the VA examiner or VA clinicians who evaluated the Veteran during this appeal period has indicated that they observed signs of significant malnutrition or a severely impaired overall health status.  The Board has considered the lay testimony from the Veteran and his mother and ex-wife, but finds that it does not support finding of severe health impairment.  

Accordingly, the Veteran's disability does not more nearly approximate the criteria for a 60 percent rating under Diagnostic Code 7305.  The Board has considered the Veteran's competent and credible report of his symptoms, but finds that the evidence as a whole does not support a rating higher than the currently assigned 40 percent rating for the entire period that is after June 1, 2012.

The Board has considered rating the Veteran's disability under a different diagnostic code (such as Diagnostic Code 7346 for hiatal hernia), but finds none that would avail him of a higher disability rating.  See Butts v. Brown, 5 Vet. App. at 538; see also Pernorio v. Derwinski, 2 Vet. App. at 629.  Diagnostic Code 7346 (for hiatal hernia) does allow for a 60 percent rating where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  However, as explained above, at no time during the course of the appeal has the Veteran's overall disability picture been productive of severe impairment of health.  Accordingly, a 60 percent rating under Diagnostic Code 7346 is not warranted.

Due consideration has been given to Hart, however, the preponderance of the evidence is against a rating in excess of 40 percent for any portion of the time period under consideration and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The evidence shows that the Veteran's service-connected duodenal ulcer with esophageal reflux results in weight loss, periodic vomiting and nausea, abdominal pain only partially relieved by standard therapy, and flare-ups with severe symptoms that occur four to six times per year; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms. The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected duodenal ulcer with esophageal reflux is adequate, and referral for extra-schedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

Reduction to a 30 percent rating for duodenal ulcer with esophageal reflux was improper; restoration of a 40 percent rating from June 1, 2012, is granted.  

A rating for duodenal ulcer with esophageal reflux in excess of 40 percent from June 1, 2012, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


